Title: To Alexander Hamilton from George Washington, 12 April 1793
From: Washington, George
To: Hamilton, Alexander


Mount Vernon 12 April 1793.
Dear sir,
In due course of Post I have received your Letters of the 5 and 8 instant. & thank you for the information contained in them.
Tomorrow I leave this for Philadelphia. The advices which I may receive this Evening by the Post, will fix my route by Baltimore (as usual)—or by the one I intended to have come—that is, by Reading, the Canals between the rivers, Harrisburgh, Carlisle &c. In either case ten days, I expect, will land me in the City.
Hostilities having commenced between France & England, it is incumbent on the Government of the United States to prevent, as far as in it lies, all interferences of our Citizens in them; and immediate precautionary measures ought, I conceive, to be taken for that purpose, as I have reason to believe (from some things I have heard) that many vessels in different parts of the Union are designated for Privateers & are preparing accordingly. The means to prevent it, and for the United States to maintain a strict neutrality between the powers at war, I wish to have seriously thought of, that I may, as soon as I arrive at the Seat of the Government, take such steps, tending to these ends, as shall be deemed proper & effectual.
With great esteem,   I am &c.
Geo: Washington
